HARDER & COMPANY*

*OPERATING THROUGH A LAW CORPORATION

 

File No. 7022

June 1, 2006

Exhibit 10.1

Fidelis Energy, Inc.

 

Attention:

William Marshall

Dear Sirs:

Re:

Fidelis Energy, Inc. (the "Company")

In accordance with our recent discussions, this letter will amend the letter of
engagement with the Company dated December 21, 2005 in relation to general
corporate matters.

The purpose of this letter is to summarize and confirm our mutual understanding.

We confirm that, effective June 1, 2006 the Company will provide to Harder &
Company a monthly retainer (the “Retainer”) in the new amount of $15,277.50
(plus applicable Provincial and Federal taxes). The Retainer, plus all
disbursements by which time have been incurred, is due and payable on the 1st
day of each and every month during the Term (as hereinafter defined) and shall
not be refundable irrespective of whether this Agreement is terminated prior to
the end of any month. The term of this Agreement (the “Term”) will be twelve
(12) months, unless terminated earlier in accordance with the provisions hereof.
The Retainer will entitle the Company to the commercially reasonable efforts of
Harder & Company in general corporate legal matters with a billable time
allowance of up to approximately twenty (25%) percent of the ordinary billing
capacity of the firm during regular business hours during the Term.

 

The Company shall have the right to terminate our services upon written notice
to that effect. We shall at all times have the right to terminate our services
upon written notice to that effect in the event that you either fail to
cooperate with us in any reasonable request, fail to pay the Retainer monthly
during the Term when due, or if we determine in our reasonable discretion that
to continue our services to you would be unethical or impractical.

 

If the foregoing terms and conditions accurately summarize and confirm your
understanding of our relationship, please indicate your approval and acceptance
by dating, signing and returning this letter.

 

Yours truly,

 

HARDER & COMPANY

 

 

Per:

/s/ Glen D. Harder

 

 

GLEN D. HARDER

 

GDH

 

 

Form Letters1

 

[img1.gif]


CLIENT INITIALS

 


--------------------------------------------------------------------------------



 

HARDER & COMPANY*

*OPERATING THROUGH A LAW CORPORATION

 

 

We acknowledge and agree to the above terms and conditions.

Dated: June 1, 2006.

 

 

 

FIDELIS ENERGY, INC.

 

 

Per:

 

 

/s/ William Marshall

WILLIAM MARSHALL, PRESIDENT/CEO

 

 

Form Letters1

 

 [img2.gif]


CLIENT INITIALS

 

 

 